                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                             SOUTH BEND DIVISION

 JAMES WILDER,

                      Petitioner,

              v.                                   CAUSE NO. 3:18CV658-PPS/MGG

 WARDEN,

                     Respondent.

                                 OPINION AND ORDER

       James Wilder, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing (ISP 18-06-0197) where a Disciplinary Hearing

Officer (DHO) found him guilty of Possession of Electronic Device Wireless Cellular

Communication Device in violation of Indiana Department of Correction (IDOC)

offense A-121. (ECF 1 at 1; ECF 6-1.) As a result, he was sanctioned with a loss of 90

days earned credit time. (ECF 1; ECF 6-3.)

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539, 563-73 (1974). To satisfy due process, there must also be “some evidence” in
the record to support the guilty finding. Superintendent, Mass Corr. Inst. v. Hill, 472 U.S.

445, 455 (1985).

       In grounds one and two of his petition, Wilder argues that there was insufficient

evidence to support the finding that he is guilty of possessing a cell phone because there

is no cell phone, no picture of a cell phone, and no video footage demonstrating that a

cell phone was found. In the context of a prison disciplinary hearing, “the relevant

question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Hill, 472 U.S. at 455-56. “In reviewing a

decision for some evidence, courts are not required to conduct an examination of the

entire record, independently assess witness credibility, or weigh the evidence, but only

determine whether the prison disciplinary board’s decision to revoke good time credits

has some factual basis.” McPherson v. McBride, 188 F.3d 784, 786 (7th Cir. 1999)

(quotation marks omitted).

              [T]he findings of a prison disciplinary board [need only]
              have the support of some evidence in the record. This is a
              lenient standard, requiring no more than a modicum of
              evidence. Even meager proof will suffice, so long as the
              record is not so devoid of evidence that the findings of the
              disciplinary board were without support or otherwise
              arbitrary. Although some evidence is not much, it still must
              point to the accused’s guilt. It is not our province to assess
              the comparative weight of the evidence underlying the
              disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       Here, the Conduct Report charged Wilder as follows:

              On the above date at approximately 9:31 am I officer T.
              Staples was conducting a security check on Row 9-10. While
              conducting the security check I C/O Staples told Offender


                                             2
             Wilder, J DOC# 983871 R10-5A to let me shakedown his
             area. Offender Wilder, J asked me C/O T. Staples to
             shakedown his area earlier this morning. I C/O Staples
             asked Offender Wilder, J to step out of the area, before he
             stepped out he put on his gym shoes. I C/O Staples was
             going to start with Offender Wilder, J locker but decided to
             start with the bed first. As I C/O T. Staples was lifting the
             mattress Offender Wilder, J DOC # 983871 began to help lift
             the mattress but touched his clothes and bedding that was
             folded on the bed and told me C/O T. Staples he didn’t like
             for his clothes and bedding to be touched. As I C/O T.
             Staples tried to move the items I C/O T. Staples saw a black
             cell phone and it was lite [sic] up. As I C/O T. Staples was
             about to reach for the phone Offender Wilder, J DOC #
             983871 grabbed the phone. I C/O T. Staples gave numerous
             orders to Offender Wilder, J to give me the phone he
             Offender Wilder, J held the phone in his hand and said “he
             wasn’t giving the phone to me.” Offender Wilder, J stated
             “he would never give up the phone he’s going to flush the
             phone.” I C/O T. Staples radioed for security and again
             asked for the phone and Offender Wilder, J DOC # 983871
             refused. This concludes this report.

(ECF 6-1.) An incident report further indicates that when Officer Staples called for

security, Offender Wilder went to the toilet and flushed the contraband. (ECF 6-8 at 1-

2.) Wilder was subsequently charged and convicted of violating IDOC A-121, which

prohibits “[u]nauthorized use or possession of any cellular telephone or other wireless

or cellular communications device.” (ECF 6-7 at 3.) Possession is defined in the

Disciplinary Code for Adult Offenders as follows:

      On one’s person, in one’s quarters, in one’s locker or under one’s physical
      control. For the purposes of these procedures, offenders are presumed to
      be responsible for any property, prohibited property or contraband that is
      located on their person, within their cell or within areas of their housing,
      work, educational or vocational assignment that are under their control.
      Areas under an offender’s control include, but are not limited to: the door
      track, window ledge, ventilation unit, plumbing and the offender’s desk,
      cabinet/locker, shelving, storage area, bed and bedding materials in
      his/her housing assignment and the desk, cubicle, work station and locker
      in his/her work, educational or vocational assignment.

https://www.in.gov/idoc/files/02-04-101_The_Disciplinary_Code_

for_Adult_Offenders___6-1-2015.pdf (last visited July 15, 2019).




                                            3
       The DHO had sufficient evidence to find Wilder guilty of this offense. Both the

Conduct Report and the Incident Report contained sufficient information to find Wilder

guilty. It was not arbitrary for the DHO to conclude that Wilder possessed a cell phone

when Officer Staples’ conduct report indicates that she saw the phone just before

Wilder grabbed it, that he refused to hand the phone over despite several orders to do

so, and that he then said he was going to flush the phone. This is some evidence that the

cell phone was both in Wilder’s quarters and on his person. While the video footage

does not provide direct evidence that Wilder possessed the phone, it is also not

exculpatory. While Wilder denies that he possessed the phone, the DHO was not

required to credit his version of events. McPherson, 188 F.3d at 786 (the court is not

“required to conduct an examination of the entire record, independently assess witness

credibility, or weigh the evidence.”). Therefore, I conclude that the DHO’s finding that

Wilder was guilty was neither arbitrary nor unreasonable in light of the evidence.

       In ground three, Wilder claims his due process rights were violated because he

was denied an impartial hearing officer. Wilder asserts only that the DHO was not

impartial because he found him guilty without evidence to support that finding. I have

already found that there was some evidence to support the finding of guilt. In the

prison disciplinary context, adjudicators are “entitled to a presumption of honesty and

integrity,” and “the constitutional standard for improper bias is high.” Piggie v. Cotton,

342 F.3d 660, 666 (7th Cir. 2003). Due process prohibits a prison official who was

personally and substantially involved in the underlying incident from acting as a

decision-maker in the case. Id. However, due process is not violated simply because


                                             4
the hearing officer knew the inmate, presided over a prior disciplinary case, or had

some limited involvement in the event underlying the charge. Id. Wilder has not

demonstrated that the DHO was directly or otherwise substantially involved in the

factual events underlying the disciplinary charges or the investigation of the incident.

Id. Because he has not rebutted the presumption that the DHO was acting with honesty

and integrity, I find that this ground does not identify a basis for habeas corpus relief.

       If Wilder wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.

       ACCORDINGLY:

       James Wilder’s petition for writ of habeas corpus is DENIED. The clerk is

DIRECTED to close the case.

       SO ORDERED on July 17, 2019.

                                                   /s/ Philip P. Simon
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             5
